DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 7, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), and further in view of Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346).
Regarding claim 1. Kang et al discloses a semiconductor structure, comprising:
a plurality of first logic cells (FIG. 1, item C3 in items H2; FIG. 4A) having a first cell height (FIG. 1, item H2);
a plurality of second logic cells (FIG. 1, item C1 and C2 inside item H1; FIG. 2B) having a second cell height (FIG. 1, item H1) that is different than the first cell height ([0023], H2 equal to twice H1); and
a plurality of metal lines (FIG. 2B and 4A, item M1, VDD/VSS) parallel to each other in a metal layer (FIG. 2B and 4A, item M1, VDD/VSS), and comprising a first group of metal lines (FIG. 4A, item M1 that is not VDD/VSS) inside the plurality of first logic cells (FIG. 1, items C3 in H2; FIG. 4A), a second group of metal lines (FIG. 2B, item M1 that is not VDD/VSS) inside the plurality of second logic cells (FIG. 1, item C2; FIG. 2B) and a third group of metal lines (FIG. 2B and 4A, items VDD/VSS) covering the plurality of first logic cells (FIG. 1, item C3 in items H2; FIG. 4A) and the plurality of second logic cells (FIG. 1, item C1 and C2 inside item H1; FIG. 2B), 
wherein the plurality first logic cells (FIG. 1, item C3) and the first group of metal lines (FIG. 4A, item M1 that is not VDD/VSS) are arranged in odd rows (FIG. 1, item H2) of a cell array (FIG. 1, item 10), and the second logic cells (FIG. 1, item C2; FIG. 2B) and the second group of metal lines  (FIG. 2B, item M1 that is not VDD/VSS) are arranged in even rows (FIG. 1, item H1) of the cell array (FIG. 1, item 10),

    PNG
    media_image1.png
    742
    1502
    media_image1.png
    Greyscale

Kang et al fails to explicitly disclose 
each of the plurality of first logic cells having a first cell height, each of the plurality of second logic cells having a second cell height that is different than the first cell height, wherein the third group of metal lines are wider than the first group of metal lines, and wherein the first group of metal lines are wider than the second group of metal lines.
However, Yoshida et al teaches each of the plurality of first logic cells having a first cell height (FIG. 7, h1, FIG. 9, item SC1), each of the plurality of second logic cells having a second cell height (FIG. 7, h3, FIG. 9, item SC3) that is different than the first cell height (FIG. 3;[0060], h3=3xh1-3xha, i.e. h3; [0033], i.e. stages of row regions having heights corresponding to the standard cells on the basis of the calculated area).
Since Both Kang et al and Yoshida et al teach logic cells with different heights, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the a semiconductor structure as disclosed in Kang et al with the each of the plurality of first logic cells having a first cell height, each of the plurality of second logic cells having a second cell height that is different than the first cell height as disclosed by Yoshida et al.  The use of the stages of row regions having heights corresponding to the standard cells on the basis of the calculated area in Yoshida et al provides for the plurality of kinds of standard cells SC1 to SCn having different heights are set in advance and the standard cells are laid out in the dedicated row regions RSC1 to RSCn in accordance with the necessary driving capability so that the chip area can be reduced (Yoshida et al, [0075]).
Kang et al in view of Yoshida et al fails to explicitly disclose wherein the third group of metal lines are wider than the first group of metal lines, and wherein the first group of metal lines are wider than the second group of metal lines.
However, Baek et al teaches wherein the third group of metal lines (FIG. 8, item PL1, PL2, PL3) are wider ([0122], i.e. a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6) than the first group of metal lines (FIG. 8, item ML1-6)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with wherein the third group of metal lines are wider than the first group of metal lines as disclosed by Baek et al.  The use of a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6 in Baek et al provides for semiconductor integrated circuits capable of improving integration by reducing a size of a cell included in a fin field effect transistor (Baek et al, [0006]).
Kang et al in view of Yoshida et al and Baek et al fail to explicitly disclose wherein the first group of metal lines are wider than the second group of metal lines.
However, Kim et al teaches the first group of metal lines (FIG. 9, item M11) are wider ([0072], i.e. the sixth width W5 of a third metal line M23 in the second direction Y is smaller than each of widths W1, W2, W4 of first, second and fourth metal lines M11, M12, M14) than the second group of metal lines (FIG. 9, item M23). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al and Baek et al with the wherein the first group of metal lines are wider than the second group of metal lines as disclosed by Kim et al.  The use of the sixth width W5 of a third metal line M23 in the second direction Y is smaller than each of widths W1, W2, W4 of first, second and fourth metal lines M11, M12, M14 in Kim et al provides for a semiconductor device structure capable of reducing the level of difficulty of the process for separating a gate contact and a source/drain contact in a cell region defined by a correlation between the width of a cell region, a pitch between metal lines and a width of the metal lines (Kim et al, [0005].

Regarding claim 4. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Baek et al further discloses wherein width ratio of the third group of metal lines to the first group of metal lines is greater than 1.2 ([0122], i.e.  a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Kim et al further discloses width ratio of the first group of metal lines (FIG. 4, item M11) to the second group of metal lines (FIG. 4, item M14) is greater than 1.05. ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 5. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al further discloses wherein a quantity (FIG. 4A, items M1Layer, examiner makes note that there is quantity ten metal lines) of the first group of metal lines (FIG. 4A, items M1 Layer) is greater (FIG. 4A metal lines are greater than FIG. 2B metal lines) than that (FIG. 2B, items M1Layer, examiner makes note that there is quantity six metal lines) of the second group of metal lines (FIG. 2B, items M1 Layer)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 7. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Baek et al further discloses a plurality of dummy cells or a plurality of well tap cells formed in the odd (FIG. 1, item H2) and even (FIG. 1, item H1) rows of the cell array (FIG. 1, item 10; [0025], i.e. In some example embodiments, the first region may further comprise a first active region and/or a second active region. The second region may further comprise a first dummy region disposed between a first cell boundary of the at least one cell and the first active region; a second dummy region disposed between the first active region and the second active region; and/or a third dummy region disposed between a second cell boundary of the at least one cell and the second active region).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the plurality of dummy cells or a plurality of well tap cells formed in the rows of the cell array as disclosed by Baek et al  The use of dummy regions disposed between a second cell boundary of the at least one cell and the second active region in Baek et al provides for a sufficient space necessary for the layout of the fins, and thus a degree of freedom with respect to the layout of the fins may be increased (Baek et al, [0226]).

Regarding claim 9. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above.
Kang et al further disclose wherein the first and second logic cells are selected from a group consisting of inverter, NAND, NOR, AND, OR, Flip-Flop, SCAN, or a combination thereof ([0030], i.e. Common logic circuits that may be included in a standard cell comprise; AND gates, NAND gates, OR gates, NOR gates, Inverters, etc. These basic logic circuits may be variously combined in many standard cells).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1, above and further in view of Liaw (U.S. 2018/0005691).
 Regarding claim 2. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al further discloses wherein the second cell height (FIG. 1, item H1) of is less than ([0023], H2 equal to twice H1) the first cell height (FIG. 1, item H2).
Kang et al fails to explicitly disclose wherein each of the plurality of the first logic cell comprises a plurality of multiple-fin transistors, and each of the plurality of the second logic cell comprises a plurality of single-fin transistors.
However, Liaw teaches wherein each of the plurality of the first logic cell (FIG. 2, item 122) comprises a plurality of multiple-fin transistors ([0019], i.e. each of the active regions 124 through 128 in the P-well 122 includes multiple fin active features), and each of the plurality of the second logic cell (FIG. 2, item 120) comprises a plurality of single-fin transistors ([0019], i.e. each of the active regions 130 through 132 in the N-well 120 includes a single fin active feature one or more FinFETs formed on each fin active feature).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the multiple fin active features and single fin active feature as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein each of the plurality of the first logic cell comprises a plurality of multiple-fin transistors, and each of the plurality of the second logic cell comprises a plurality of single-fin transistors as disclosed by Liaw.  The use of one or more FinFETs formed on each fin active feature of the multiple fin active features and single fin active feature in Liaw provides for reduced bit line capacitance and leakage and improved read current (Liaw, [0021]).
Furthermore, the use of one or more FinFETs formed on each fin active feature of the multiple fin active features provide higher drive current and higher speed, but at the same time increase the power consumption and silicon footprint of the FinFET. The use of one or more FinFETs formed on each fin active feature of single fin active feature consumes less power and silicon footprint of the FinFET at the cost of reduced speed. Therefore, having both multiple fins transistors and single fin transistors would provide a tradeoff between speed and power consumption in the integrated circuit design.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1 above and further in view of Liu (U.S. 2008/0061441).

Regarding claim 3. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al further discloses wherein a plurality of first vias of a via layer under and coupled to the first group of metal lines ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)), a plurality of second vias of the via layer under and coupled to the second group of metal lines ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)).
Kang et al fails to explicitly disclose wherein a plurality of first vias have larger size than a plurality of second vias.
However, Liu teaches wherein a plurality of first vias have larger size than a plurality of second vias ([0006], i.e. the second via has a second via width greater than the first via width).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein a plurality of first vias have larger size than a plurality of second vias as disclosed by Liu et al.  The use of the second via has a second via width greater than the first via width in Liu et al provides for improved reliability and lowered cost for achieving the reliability improvement. (Liu et al, [0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), of Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1 above and further in view of Do et al (U.S. 2016/0056153).
Regarding claim 6. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al discloses wherein the plurality of first logic cells in one row of the cell array are isolated from each other ([0045], i.e. the standard cells may be insulated from one another) and the second logic cells in one row of the cell are isolated from each other ([0045], i.e. the standard cells may be insulated from one another).
Kang et al fails to explicitly disclose logic cells are isolated from each other by a dielectric material.
However, Do et al teaches wherein the first logic cells in one row of the cell array are isolated from each other ([0056], i.e. Each of the logic cells C1, C2, C3, and C4 may include active regions that are isolated from each other by a device isolation layer ST) by a dielectric material ([0059], i.e. The device isolation layer ST may include, for example, a silicon oxide layer), and the second logic cells in one row are isolated from each other ([0056], i.e. Each of the logic cells C1, C2, C3, and C4 may include active regions that are isolated from each other by a device isolation layer ST) by the dielectric material ([0059], i.e. The device isolation layer ST may include, for example, a silicon oxide layer).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the are isolated by a dielectric material as disclosed by Do et al.  The use of silicon oxide layer in Do et al is a common dielectric material well known to one of ordinary skill in the art.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), of Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) as applied to claim 1 above and further in view of Chuang et al (U.S. 2009/0236633).
Regarding claim 8. Kang et al in view of Yoshida et al, Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 1 above. 
Kang et al discloses the plurality of first logic cells (FIG. 1, item C1 and C2) and the plurality of second logic cells (FIG. 1, item C3), wherein each cell of the plurality of first logic cells and the plurality of second logic cells each includes a PMOS transistor ([0031], i.e. FIG. 1 assumes one combination of logic circuits in a standard cell (hereafter, referred to as a “2-2 AOI cell”) including a 2-2 AOI, where AOI denotes an AND-OR-Inverter structure, formed by a combination of two, 2-input AND gates (AND2) and one, 2-input NOR gates NOR2.; [0035], i.e. referring to the equivalent circuit diagram of FIG. 2A, the 2-2 AOI cell corresponds to a circuit including four p-channel metal-oxide-semiconductor (PMOS) FETs and four n-channel metal-oxide-semiconductor (NMOS) FETs.) 
Kang et al fails to explicitly disclose each PMOS transistor comprises a SiGe channel region, and Ge atomic concentration of the SiGe channel region is within a range of 5% to 50%.
However, Chuang et al teaches each PMOS transistor comprises a SiGe channel region, and Ge atomic concentration of the SiGe channel region is within a range of 5% to 50% ([0093], i.e. the SiGe bottom layers have a Ge concentration of about 20%, thus, creating a desired compressive strain in channel region 80c of PMOS transistor 80 and channel region 85c of PMOS transistor 85, respectively).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Kang et al in view of Baek et al and Kim et al with the PMOS transistor comprises a SiGe channel region, and Ge atomic concentration of the SiGe channel region is within a range of 5% to 50% as disclosed by Chuang et al.  The use of the SiGe bottom layers have a Ge concentration of about 20%, thus, creating a desired compressive strain in channel region of PMOS transistors in Chuang et al provides for improved MOS transistor performance, improved SRAM memory cell performance, and improved overall SRAM product manufacturing yield (Chuang et al, [0007]).

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), and further in view of Yoshida et al (U.S. 2005/0198604) and Kim et al (U.S. 2018/0358346).

Regarding claim 21. Kang et al discloses semiconductor structure, comprising:
a plurality of first logic cells (FIG. 1, items C3 in H2 ; FIG. 4A) are arranged in odd rows (FIG. 1, item H2) of a cell array (FIG. 1, item 10), 
a plurality of second logic cells (FIG. 1, item C1-C2 in H1; FIG. 2B) are arranged in even rows (FIG. 1, item H1) of the cell array (FIG. 1, item 10).

    PNG
    media_image1.png
    742
    1502
    media_image1.png
    Greyscale

a plurality of first metal lines (FIG. 4A, item M1 that is not VDD/VSS) formed in a metal layer (FIG. 4A, item M1 layer) and inside the first logic cell (FIG. 1, items C3 in H2; FIG. 4A)
a plurality of second metal lines (FIG. 2B, item M1 that is not VDD/VSS) formed in the metal layer (FIG. 2B, item M1 layer) and inside the second logic cell (FIG. 1, item C2; FIG. 2B), and 
a plurality of third metal lines (FIG. 2B and 4A, item VDD/VSS) formed in the metal layer (FIG. 2B and 4A, item M1 layer) and covering the first (FIG. 1, item C3; FIG. 4A) and second logic cell (FIG. 1, item C2; FIG. 2B), and 
wherein the plurality of first metal lines (FIG. 4A, item M1), the plurality of second metal lines (FIG. 2B, item M1) and the plurality of third metal lines (FIG. 2B and 4A, item VSS/VDD) are parallel to each other (FIG. 2B and 4A, item M1 are parallel to VSS/VDD),
Wherein each of the of the plurality of third metal lines (FIG. 2B and 4A, item VSS/VDD) is disposed between at least one of the plurality of first metal lines (FIG. 4A, item M1 that is not VDD/VSS) and at least one of the plurality of second metal lines (FIG. 2B, item M1 that is not VDD/VSS)
and the plurality of first logic cells (FIG. 1, item C3 item H2) and plurality of second logic cells (FIG. 1, item C2, item H1) have different heights ([0023], H2 equal to twice H1).
Kang et al fails to explicitly disclose each of the plurality of first logic cells having a first cell height, each of the plurality of second logic cells having a second cell height that is different than the first cell height, wherein the plurality of first metal lines are wider than the plurality of second metal lines.
However, Yoshida et al teaches each of the plurality of first logic cells having a first cell height (FIG. 7, h1, FIG. 9, item SC1), each of the plurality of second logic cells having a second cell height (FIG. 7, h3, FIG. 9, item SC3) that is different than the first cell height (FIG. 3;[0060], h3=3xh1-3xha, i.e. h3; [0033], i.e. stages of row regions having heights corresponding to the standard cells on the basis of the calculated area).
Since Both Kang et al and Yoshida et al teach logic cells with different heights, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the a semiconductor structure as disclosed in Kang et al with the each of the plurality of first logic cells having a first cell height, each of the plurality of second logic cells having a second cell height that is different than the first cell height as disclosed by Yoshida et al.  The use of the stages of row regions having heights corresponding to the standard cells on the basis of the calculated area in Yoshida et al provides for the plurality of kinds of standard cells SC1 to SCn having different heights are set in advance and the standard cells are laid out in the dedicated row regions RSC1 to RSCn in accordance with the necessary driving capability so that the chip area can be reduced (Yoshida et al, [0075]).
Kang et al in view of Yoshida et al fails to explicitly disclose wherein the plurality of first metal lines are wider than the plurality of second metal lines.
However, Kim et al teaches the plurality of first metal lines (FIG. 9, item M11 in item AR1) are wider ([0072], i.e. the sixth width W5 of a third metal line M23 in the second direction Y is smaller than each of widths W1, W2, W4 of first, second and fourth metal lines M11, M12, M14) than the plurality of second metal lines (FIG. 9, item M23 in item AR2).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with the wherein the plurality of first metal lines are wider than the plurality of second metal lines as disclosed by Kim et al.  The use of the sixth width W5 of a third metal line M23 in the second direction Y is smaller than each of widths W1, W2, W4 of first, second and fourth metal lines M11, M12, M14 in Kim et al provides for a semiconductor device structure capable of reducing the level of difficulty of the process for separating a gate contact and a source/drain contact in a cell region defined by a correlation between the width of a cell region, a pitch between metal lines and a width of the metal lines (Kim et al, [0005]).

Regarding claim 26. Kang et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 
Kang et al further discloses wherein a quantity (FIG. 4A, items M1 Layer, examiner makes note that there is quantity ten metal lines) of the first metal lines (FIG. 4A, items M1 Layer) is greater (FIG. 4A metal lines are greater than FIG. 2B metal lines) than that (FIG. 2B, items M1Layer, examiner makes note that there is quantity six metal lines) of the second metal lines (FIG. 2B, items M1 Layer).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), and further in view of Yoshida et al (U.S. 2005/0198604) and Kim et al (U.S. 2018/0358346) as applied to claim 21 above and further in view of Baek et al (U.S. 2014/0097493).
Regarding claim 22. Kang et al in view of Yoshida et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above.
Kang et al discloses the plurality of first metal lines (FIG. 4A, item M1 that is not VDD/VSS), the plurality of second metal lines (FIG. 2B, item M1 that is not VDD/VSS), and the plurality of third metal lines (FIG. 2B and 4A, item VDD/VSS). 
Kang et al fails to explicitly disclose wherein the plurality of third metal lines are wider than the plurality of first metal lines and the plurality of second metal lines. 
However, Baek et al teaches wherein the plurality of third metal lines (FIG. 8, item PL1, PL2, PL3) are wider ([0122], i.e. a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6) than the plurality of first metal lines (FIG. 8, item ML1-3) and the plurality of second metal lines (FIG. 8, item ML4-6)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with the wherein the plurality of third metal lines are wider than the plurality of first metal lines and the plurality of second metal lines as disclosed by Baek et al.  The use of a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6 in Baek et al provides for semiconductor integrated circuits capable of improving integration by reducing a size of a cell included in a fin field effect transistor (Baek et al, [0006]).

Regarding claim 25. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 
Baek et al further discloses wherein width ratio of the plurality of third metal lines to the plurality of first metal lines is greater than 1.2 ([0122], i.e. a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Kim et al further discloses width ratio of the plurality of first metal lines (FIG. 4, item M11) to the plurality of second metal lines (FIG. 4, item M14) is greater than 1.05. ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Yoshida et al (U.S. 2005/0198604) and Kim et al (U.S. 2018/0358346) as applied to claim 21 above and further in view of Liaw (U.S. 2018/0005691).
Regarding claim 23. Kang et al in view of Yoshida et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 
Kang et al further discloses wherein the plurality of first logic cells (FIG. 1, item C3; FIG. 4A; FIG. 1, item H2) have a larger cell ([0023], H2 equal to twice H1) height than the plurality of second logic cells (FIG. 1, item C2; FIG. 2B; FIG. 1, item H1).
Kang et al fails to explicitly disclose wherein each of the plurality of first logic cell comprises a plurality of multiple-fin transistors, and each of the plurality of second logic cell comprises a plurality of single-fin transistors.
However, Liaw teaches wherein each of the plurality of the first logic cell (FIG. 2, item 122) comprises a plurality of multiple-fin transistors ([0019], i.e. each of the active regions 124 through 128 in the P-well 122 includes multiple fin active features), and each of the plurality of the second logic cell (FIG. 2, item 120) comprises a plurality of single-fin transistors ([0019], i.e. each of the active regions 130 through 132 in the N-well 120 includes a single fin active feature one or more FinFETs formed on each fin active feature).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the multiple fin active features and single fin active feature as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein each of the plurality of the first logic cell comprises a plurality of multiple-fin transistors, and each of the plurality of the second logic cell comprises a plurality of single-fin transistors as disclosed by Liaw.  The use of one or more FinFETs formed on each fin active feature of the multiple fin active features and single fin active feature in Liaw provides for reduced bit line capacitance and leakage and improved read current (Liaw, [0021]).
 Furthermore, the use of one or more FinFETs formed on each fin active feature of the multiple fin active features provide higher drive current and higher speed, but at the same time increase the power consumption and silicon footprint of the FinFET. The use of one or more FinFETs formed on each fin active feature of single fin active feature consumes less power and silicon footprint of the FinFET at the cost of reduced speed. Therefore, having both multiple fins transistors and single fin transistors would provide a tradeoff between speed and power consumption in the integrated circuit design.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Yoshida et al (U.S. 2005/0198604) and Kim et al (U.S. 2018/0358346) as applied to claim 21 above and further in view of Liu (U.S. 2008/0061441).
Regarding claim 24. Kang et al in view of Baek et al and Kim et al discloses all the limitations of the semiconductor structure as claimed in claim 21 above. 
Kang et al further discloses wherein a plurality of first vias of a via layer under and coupled to the plurality of first metal lines ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)), a plurality of second vias of the via layer under and coupled to the plurality of second metal lines ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)).
Kang et al fails to explicitly disclose wherein a plurality of first vias have larger size than a plurality of second vias.
However, Liu teaches wherein a plurality of first vias have larger size than a plurality of second vias ([0006], i.e. the second via has a second via width greater than the first via width).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein a plurality of first vias have larger size than a plurality of second vias as disclosed by Liu et al.  The use of the second via has a second via width greater than the first via width in Liu et al provides for improved reliability and lowered cost for achieving the reliability improvement. (Liu et al, [0007]).

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100) in view of  Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493), Kim et al (U.S. 2018/0358346) and Do et al (U.S. 2016/0056153).
Regarding claim 27. Kang et al discloses semiconductor structure, comprising:
a plurality of first logic cells (FIG. 1, item C3 in item H2; FIG. 4A) 
a plurality of second logic cells (FIG. 1, items C1 and C2 in H1; FIG. 2B) 
a plurality of metal lines (FIG. 2B and 4A, item M1) parallel to each other in a metal layer (FIG. 2B and 4A, item M1), and comprising a first group of metal lines (FIG. 4A, item M1 that is not VDD/VSS) inside the plurality of first logic cells (FIG. 1, items C3 in H2; FIG. 4A), a second group of metal lines (FIG. 2B, item M1 that is not VDD/VSS) inside the plurality of second logic cells (FIG. 1, items C1, C2 in item H1; FIG. 2B) and a third group of metal lines (FIG. 2B and 4A, items VDD/VSS) covering the plurality of first logic cells (FIG. 1, item C3 in items H2; FIG. 4A) and the plurality of second logic cells (FIG. 1, item C1 and C2 inside item H1; FIG. 2B), 
wherein a quantity (FIG. 4A, items M1Layer, examiner makes note that there is quantity ten metal lines) of the first group metal lines (FIG. 4A, items M1 Layer) is greater (FIG. 4A metal lines are greater than FIG. 2B metal lines) than that (FIG. 2B, items M1Layer, examiner makes note that there is quantity six metal lines) of the second group metal lines (FIG. 2B, items M1 Layer);
wherein the plurality of first logic cells (FIG. 1, item C3 in item H2) in a plurality of rows (FIG. 1, item C3 in item H2) of a cell array (FIG. 1, item 10) are isolated from each other ([0045], i.e. the standard cells may be insulated from one another) and the plurality of second logic cells (FIG. 1, items C1 and C2 in H1) in a plurality of second rows (FIG. 1, items C1 and C2 in H1)of the cell array (FIG. 1, item 10) are isolated from each other ([0045], i.e. the standard cells may be insulated from one another);
wherein the plurality of first rows (FIG. 1, item C1-C3 in item H2) and the plurality of second rows (FIG. 1, items C1 and C2 in H1) are arranged alternately (FIG. 1, the plurality of H1 are alternatively arranged with the plurality of H2) in the cell array (FIG. 1, item 10);
the first group of metal lines (FIG. 4A, item M1 that is not VDD/VSS) in the plurality of first rows (FIG. 1, item C3 in item H2) of the cell array (FIG. 1, item 10);
the second group of metal lines (FIG. 2B, item M1 that is not VDD/VSS) in the plurality of second rows (FIG. 1, items C1 and C2 in H1) of the cell array (FIG. 1, item 10)

    PNG
    media_image2.png
    761
    1419
    media_image2.png
    Greyscale

Kang et al fails to explicitly disclose each of the plurality of first logic cells having a first cell height, each of the plurality of second logic cells having a second cell height that is different than the first cell height, the plurality of first and second logic cells are isolated by a dielectric material, wherein the third group of metal lines are wider than the first group of metal lines, and the first group of metal lines are wider than the second group of metal lines
However, Yoshida et al teaches each of the plurality of first logic cells having a first cell height (FIG. 7, h1, FIG. 9, item SC1), each of the plurality of second logic cells having a second cell height (FIG. 7, h3, FIG. 9, item SC3) that is different than the first cell height (FIG. 3;[0060], h3=3xh1-3xha, i.e. h3; [0033], i.e. stages of row regions having heights corresponding to the standard cells on the basis of the calculated area).
Since Both Kang et al and Yoshida et al teach logic cells with different heights, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the a semiconductor structure as disclosed in Kang et al with the each of the plurality of first logic cells having a first cell height, each of the plurality of second logic cells having a second cell height that is different than the first cell height as disclosed by Yoshida et al.  The use of the stages of row regions having heights corresponding to the standard cells on the basis of the calculated area in Yoshida et al provides for the plurality of kinds of standard cells SC1 to SCn having different heights are set in advance and the standard cells are laid out in the dedicated row regions RSC1 to RSCn in accordance with the necessary driving capability so that the chip area can be reduced (Yoshida et al, [0075]).
Kang et al in view of Yoshida et al fails to explicitly disclose wherein the third group of metal lines are wider than the first group of metal lines.
However, Baek et al teaches wherein the third group of metal lines (FIG. 8, item PL1, PL2, PL3) are wider ([0122], i.e. a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6) than the first group of metal lines (FIG. 8, item ML1-6). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al with wherein the third group of metal lines are wider than the first group of metal lines as disclosed by Baek et al.  The use of a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6 in Baek et al provides for semiconductor integrated circuits capable of improving integration by reducing a size of a cell included in a fin field effect transistor (Baek et al, [0006]).
Kang et al in view of Yoshida et al, and Baek et al fail to explicitly disclose wherein the first group of metal lines are wider than the second group of metal lines.
However, Kim et al teaches the first group of metal lines (FIG. 9, item M11) are wider ([0072], i.e. the sixth width W5 of a third metal line M23 in the second direction Y is smaller than each of widths W1, W2, W4 of first, second and fourth metal lines M11, M12, M14) than the second group of metal lines (FIG. 9, item M23). 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al and Baek et al with the wherein the first group of metal lines are wider than the second group of metal lines as disclosed by Kim et al.  The use of the sixth width W5 of a third metal line M23 in the second direction Y is smaller than each of widths W1, W2, W4 of first, second and fourth metal lines M11, M12, M14 in Kim et al provides for a semiconductor device structure capable of reducing the level of difficulty of the process for separating a gate contact and a source/drain contact in a cell region defined by a correlation between the width of a cell region, a pitch between metal lines and a width of the metal lines (Kim et al, [0005].
Kang et al, Yoshida et al, Baek et al, and Kim et al fail to explicitly disclose the plurality of first and second logic cells are isolated by a dielectric material.
However, Do et al teaches wherein the first logic cells in one row of the cell array are isolated from each other ([0056], i.e. Each of the logic cells C1, C2, C3, and C4 may include active regions that are isolated from each other by a device isolation layer ST) by a dielectric material ([0059], i.e. The device isolation layer ST may include, for example, a silicon oxide layer), and the second logic cells in one row are isolated from each other ([0056], i.e. Each of the logic cells C1, C2, C3, and C4 may include active regions that are isolated from each other by a device isolation layer ST) by the dielectric material ([0059], i.e. The device isolation layer ST may include, for example, a silicon oxide layer).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the are isolated by a dielectric material as disclosed by Do et al.  The use of silicon oxide layer in Do et al is a common dielectric material well known to one of ordinary skill in the art. Thus, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 31. Kang et al in view of Yoshida et al, Baek et al and Kim et al and Do et al discloses all the limitations of the semiconductor structure as claimed in claim 27 above. 
Baek et al further discloses wherein width ratio of the third group of metal lines to the first group of metal lines is greater than 1.2 ([0122], i.e.  a width Wp of each of the first and second power lines PL1 and PL2 may be greater than the width Wm of each of the first through sixth wires ML1 through ML6)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Kim et al further discloses width ratio of the first group of metal lines (FIG. 4, item M11) to the second group of metal lines (FIG. 4, item M14) is greater than 1.05. ([0056], i.e. and the fifth width W4 of the fourth metal line M14 may be different from the rest)
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) and Do et al (U.S. 2016/0056153) as applied to claim 27 above, and further in view of Liaw et al. (U.S. 2018/0005691).
 Regarding claim 28. Kang et al in view of Yoshida et al, Baek et al and Kim et al and Do et al discloses all the limitations of the semiconductor structure as claimed in claim 27 above. 
Kang et al further discloses wherein a cell height (FIG. 1, item H1) of the plurality of second logic cells of is less than ([0023], H2 equal to twice H1) of the plurality of first logic cells (FIG. 1, item H2).
Kang et al fails to explicitly disclose wherein each of the plurality of the first logic cell comprises a plurality of multiple-fin transistors, and each of the plurality of the second logic cell comprises a plurality of single-fin transistors.
However, Liaw teaches wherein each of the plurality of the first logic cell (FIG. 2, item 122) comprises a plurality of multiple-fin transistors ([0019], i.e. each of the active regions 124 through 128 in the P-well 122 includes multiple fin active features), and each of the plurality of the second logic cell (FIG. 2, item 120) comprises a plurality of single-fin transistors ([0019], i.e. each of the active regions 130 through 132 in the N-well 120 includes a single fin active feature one or more FinFETs formed on each fin active feature).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the multiple fin active features and single fin active feature as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein each of the plurality of the first logic cell comprises a plurality of multiple-fin transistors, and each of the plurality of the second logic cell comprises a plurality of single-fin transistors as disclosed by Liaw.  The use of one or more FinFETs formed on each fin active feature of the multiple fin active features and single fin active feature in Liaw provides for reduced bit line capacitance and leakage and improved read current (Liaw, [0021]).
Furthermore, the use of one or more FinFETs formed on each fin active feature of the multiple fin active features provide higher drive current and higher speed, but at the same time increase the power consumption and silicon footprint of the FinFET. The use of one or more FinFETs formed on each fin active feature of single fin active feature consumes less power and silicon footprint of the FinFET at the cost of reduced speed. Therefore, having both multiple fins transistors and single fin transistors would provide a tradeoff between speed and power consumption in the integrated circuit design.

Claims 29 and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2017/0317100), Yoshida et al (U.S. 2005/0198604), Baek et al (U.S. 2014/0097493) and Kim et al (U.S. 2018/0358346) and Do et al (U.S. 2016/0056153) as applied to claim 27 above and further in view of Bezama et al  (U.S. 2011/0147922).

Regarding claim 29. Kang et al in view of Yoshida et al, Baek et al and Kim et al and Do et al discloses all the limitations of the semiconductor structure as claimed in claim 27 above. 
Kang et al further discloses wherein a plurality of first vias of a via layer under and coupled to the first group of metal lines ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)), a plurality of second vias of the via layer under and coupled to the second group of the metal lines ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s)).
Kang et al fails to explicitly disclose wherein a plurality of first vias have larger size than a plurality of second vias.
However, Bezama teaches wherein a plurality of first vias (FIG. 4, items S,N sizes 3x4.5, 3x4.6) have larger size (sizes 3x4.5, 3x4.6 are larger than size 3x3) than a plurality of second vias (FIG. 4, items W,WC,EC,E sizes 3x3)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein a plurality of first vias have larger size than a plurality of second vias as disclosed by Bezama et al.  The use of the via sizes 3x4.5, 3x4.6 are larger than via sizes 3x3 in Bezama et al provides for a magnitude of the peak current density is reduced relative to that for arrangements that utilize a single large via. (Bezama et al, [0029]).

Regarding claim 30.  Kang et al in view of Yoshida et al, Baek et al and Kim et al and Do et al and Bezama et al discloses all the limitations of the semiconductor structure as claimed in claim 29 above. 
Kang et al further discloses the via layer under and coupled to the third group of metal lines ([0032], i.e. one or more "interconnects" (i.e., conductive elements including (e.g.,) wiring layer pattern(s), contact(s) and/or via(s)) routing common input signal(s))
Kang et al fails to explicitly disclose a plurality of third vias have larger size than the first vias.
However, Bezama et al teaches a plurality of third vias (FIG. 4, items NC and SC, sizes 5x4.6) have larger size (sizes 5x4.6 are larger than size 3x4.5, 3x4.6) than the plurality of first vias (FIG. 4, items S, N sizes 3x4.5, 3x4.6)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor structure as disclosed in Kang et al in view of Baek et al and Kim et al with the wherein a plurality of third vias have larger size than the first vias as disclosed by Bezama et al.  The use of the via sizes 5x4.6 are larger than via sizes 3x4.5, 3x4.6 in Bezama et al provides for a magnitude of the peak current density is reduced relative to that for arrangements that utilize a single large via. (Bezama et al, [0029]).

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.

Regarding 103 rejection of claim 1, 21, and 27. Applicant argues:
Claims 21 and 26 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang, U.S. Patent Application Publication No. 2017/0317100 in view of Kim, U.S. Patent Application Publication No. 2018/0358346. Claims 1, 4, 5, 7, 9, 22 and 25 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek, U.S. Patent Application Publication No. 2014/0097493, and further in view of Kim. Claims 2 and 23 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek and Kim, and further in view of Liaw, U.S. Patent Application Publication No. 2018/0005691. Claims 3 and 24 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek and Kim, and further in view of Liu, U.S. Patent Application Publication No. 2008/0061441. Claim 6 stands rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek and Kim, and further in view of Do, U.S. Patent Application Publication No. 2016/0056153. Claim 8 stands rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek and Kim, and further in view of Chuang, U.S. Patent Application Publication No.2009/0236633. Claim 27 and 31 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek and Kim, and further in view of Do. Claim 28 stands rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek Kim and Do, and further in view of Liaw. Claims 29 and 30 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kang in view of Baek, Kim and Do, and further in view of Bezama, U.S. Patent Application Publication No. 2011/0147922. These rejections are respectfully traversed. 
Complete discussions of the Examiner's rejections are set forth in the Office Action, and are not being repeated here. 
As mentioned, since claims 1, 21 and 27 have been amended as proposed during the interview, it is believed that claims 1, 21 and 27 and their dependent claims clearly define over the utilized references, as the Examiner acknowledged during the telephone interview. Support for the amendments to claims 1, 21 and 27 can be found in FIGs. 1 and 4B and the corresponding disclosure of the specification as originally filed. No new matter has been added. 
Accordingly, reconsideration and withdrawal of the rejections under 35 U.S.C. § 103 are respectfully requested. 
BIRCH, STEWART, KOLASCH & BIRCH, LLP GH/QL/ql 
Applicant discusses the prior art rejection of the office action dated 09/21/2021 and that the amendments overcome the prior rejection.
However, upon further search and review, Yoshida et al teaches applicant’s  amended limitations of claims 1, 21, and 27.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GUO et al (U.S. 2018/0183414) discloses metal lines of different widths of a standard cell.
Pan et al (U.S. 2016/0210390) discloses first rows of cells of the same height and second rows of a same height, where the first row is a different height than the second row.
Pitts (U.S. 2009/0033368) discloses first rows of cells of the same height and second rows of a same height, where the first row is a different height than the second row.  
Takayasu (JP-2014236116-A) discloses first rows of cells of the same height and second rows of a same height, where the first row is a different height than the second row. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             /SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822